In an action in which a judgment of the Supreme Court, Nassau County, was entered October 23, 1970 after a nonjury trial, divorcing the parties, plaintiff appeals from so much of the judgment as adjudged that constructive trusts had not been created on (1) real property owned by defendant before the parties’ marriage and occupied by them as their marital domicile and (2) his cottage in Maine which was converted to joint ownership upon the parties’ marriage. Judgment modified, on the law and the facts and in the interest of justice, by adding thereto a provision directing defendant to reconvey title *698^xaine cottage to appellant as sole owner. As so modified, judgment uxnrmed insofar as appealed from, without costs. Although we agree with the trial court that there is no merit to appellant’s contention with respect to improvements made by him to the marital domicile, nevertheless, with respect to the Maine cottage, once owned solely hy appellant, and now held by the parties in common, in order to prevent unjust enrichment, and under the unique circumstances presented here, we believe the ends of justice will best be served by returning sole ownership to appellant, whose property it was before the marriage and in whom, under all equitable principles, it should now rightfully remain. Munder, Acting P. J., Latham, Shapiro, Gulotta and Benjamin, JJ., concur.